Citation Nr: 1104676	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  03-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from August 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal was previously before the Board in June 2006, when it 
was remanded for additional development.  It was returned to the 
Board in February 2009, at which time it was returned to complete 
development that had been requested in the first remand.  
Unfortunately, as set out below, direction from the United States 
Court of Appeals for Veterans Claims (Court), promulgated at 
essentially the same time as the last remand, requires further 
development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the prior remands, and in essentially all development and 
prior adjudication, attention has been directed to the claim for 
service connection for PTSD.  This was the claim raised by the 
Veteran and adjudicated throughout the appeal.

Review of the record, however, has revealed that multiple other 
psychiatric disorders have been diagnosed.  While it has not been 
specifically asserted that any of this pathology is related to 
service, such consideration must be undertaken given the guidance 
of Clemons, supra.  As noted this decision was promulgated and 
distributed at essentially the same time that the 2009 remand was 
signed.  All the development requested and done was on the PTSD 
issue.  In order to avoid potential prejudice to the Veteran, 
initial review of this matter by the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to avoid any prejudice to the Veteran, additional notice 
will be provided to the appellant on the broader issue as now set 
forth on the title page.  Moreover, additional medical review and 
examination if needed, followed by readjudication will be 
undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with 
additional notice concerning the broader 
issue of entitlement to service connection of 
any acquired psychiatric disorder, to include 
PTSD.  Notice should meet the requirements of 
the Veterans Claims Assistance Act of 2000 
(VCAA).  Any additional development that may 
be indicated from the appellant's response 
should be undertaken.

2.  The Veteran's claims folders should be 
returned to the VA examiner who conducted the 
most recent psychiatric examination, or a 
similarly situated examiner.  After a review 
of the claims folder, the examiner should 
opine as to whether it is as likely as not 
(50 percent probability or more) that any 
acquired psychiatric pathology found is 
related to service or event or occurrence 
therein.  If a personality disorder is found, 
it should be indicated whether there was a 
superimposed acquired psychiatric disorder as 
a result of some in-service occurrence or 
event.  If it is determined that an opinion 
cannot be entered without an examination, 
such examination should be scheduled in 
accordance with applicable procedures.  The 
medical reasoning used in reaching any 
opinion should be set out.

3.  Thereafter, the matter should be 
readjudicated on the issue of entitlement to 
service connection for any psychiatric 
disorder, to include PTSD.  If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the outcome of 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


